Citation Nr: 1303106	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  11-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to retroactive Dependents' Educational Assistance (DEA or Chapter 35) benefits for training taken from August 18, 2003, through May 20, 2005.  


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The appellant is the son of a Veteran that had active service from May 1980 to June 1985.  This Veteran was awarded a 100 percent total disability evaluation as of October 30, 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appellant testified at a hearing before the undersigned Veterans Law Judge at the RO in Oakland, California in August 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The appellant's father, a Veteran, was awarded a 100 percent total disability evaluation in a June 2009 rating decision, effective as of October 30, 2002.  

2.  The appellant was previously awarded benefits under 38 U.S.C. Chapter 31 from August 18, 2003, through May 20, 2005.  

3.  A claim for Education Benefits under 38 U.S.C. Chapter 35 was received from the appellant on November 1, 2010.  





	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for establishing entitlement to retroactive benefits under 38 U.S.C. Chapter 35 for training taken from August 18, 2003, through May 20, 2005, have not been met.  38 U.S.C.A. §§ 5100, 5107, 5113 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 21.4131(e).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In the present case, notice is not required because this matter involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  In the present case, it is undisputed that the appellant's claim for educational benefits under 38 U.S.C. Chapter 35 was received in November 2010 - more than one year after the rating decision establishing a 100 percent disability evaluation for his father.  In light of the undisputed facts, the pursued benefit cannot be established.  


Analysis

The adjusted effective date for an award of educational assistance under 38 U.S.C. Chapter 35 based on an original claim is determined by 38 C.F.R. § 21.4131(e).  When determining the commencing date under 38 C.F.R. § 21.4131(d)(1), an eligible person's application for Survivors' and Dependents' Educational Assistance under 38 U.S.C. Chapter 35 will be considered as having been filed on his or her eligibility date, if:

(1) The eligibility date is more than 1 year before the date of the initial rating decision that establishes either:

	(i) The Veteran's death is service-connected, or
	(ii) The Veteran has a permanent and total disability; 

(2) The eligible person files his or her original application for benefits under 38 U.S.C. Chapter 35 with VA within 1 year of the initial rating decision; 

(3) The eligible person claims educational assistance for pursuit of an approved program of education for a period that is more than 1 year before the date VA receives his or her original claim; 

(4) VA either: 

	(i) Received the original application on or after November 1, 2000; or
	(ii) Received the original application and, as of November 1, 2000, either - 

		(A) Had not acted on it; or
(B) Had denied it in whole or in part, but the claimant remained entitled to pursue available administrative and judicial remedies as to the denial; and

(5) The eligible person would have been eligible to educational assistance under 38 U.S.C. Chapter 35 if he or she had filed a claim on his or her eligibility date.  

38 C.F.R. § 21.4131(e).  

In the present case, the facts are not in dispute.  The appellant turned the age of 18 in 2003.  The appellant received education benefits from August 2003 to May 2005.  At this time, the appellant's father (the Veteran) was not 100 percent service-connected.  The appellant, therefore, received benefits under 38 U.S.C. Chapter 31.  In June 2009, the appellant's father's total disability evaluation was increased to 100 percent, effective as of October 30, 2002.  The appellant subsequently submitted a claim for education benefits under 38 U.S.C. Chapter 35 that was received by VA on November 1, 2010.  The appellant has not alleged that he submitted an earlier claim.  In January 2011, the RO denied the appellant's claim for Chapter 35 benefits.  In February 2011, VA received a notice of disagreement from the Veteran in which he alleged that benefits under Chapter 35 should be retroactive back to October 2002.  This claim was denied in an April 2011 statement of the case, which the Veteran appealed to the Board in May 2011.  

The Veteran's contentions are clear in this case.  In his August 2011 hearing, he testified that while his father was not considered to be 100 percent disabled when he was originally awarded benefits, the June 2009 rating decision assigned a 100 percent disability evaluation, effective as of October 2002.  As this date is prior to when he first received education benefits in August 2003, the appellant believes that he should be paid back what he would have received at the time for a 100 percent disabled parent.  

Regrettably, the Board must find that retroactive benefits under 38 U.S.C. Chapter 35 are not permitted in this case.  As outlined above, the law on an adjusted effective date is quite definitive.  An application for Survivors' and Dependents' Educational Assistance under 38 U.S.C. Chapter 35 will be considered as having been filed on his or her eligibility date only if a number of factors are met.  One such factor is that the eligible person must have filed his original application for benefits under 38 U.S.C. Chapter 35 with VA within 1 year of the initial rating decision.  38 C.F.R. § 21.4131(e).  This requirement must be met for an adjusted effective date.  See generally, Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  In the present case, the rating decision that established that the appellant was entitled to benefits under 38 U.S.C. Chapter 35 was issued in June 2009.  A claim for benefits under Chapter 35 was not received until November 2010.  The appellant has not alleged that he submitted a claim for benefits under Chapter 35 prior to this date.  Therefore, his claim was not received within one year of the initial rating decision.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to retroactive benefits under 38 U.S.C. Chapter 35 for training taken from August 18, 2003, through May 20, 2005, must be denied.


ORDER

The claim of entitlement to retroactive Chapter 35 benefits for training taken from August 18, 2003, through May 20, 2005, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


